[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.2

SUPPLY AGREEMENT


Dow Corning Corporation, a Michigan corporation with its principal place of
business at 2200 W. Salzburg Road, Midland, Michigan 48686 (“Dow Corning”)
agrees to sell Product(s) (as defined below) to Enphase Energy, Inc., a Delaware
corporation with its principal place of business at 1420 N. McDowell Blvd.,
Petaluma, California 94954 (“Buyer”) and Buyer agrees to purchase Product(s)
from Dow Corning according to the terms and conditions set forth below. Each of
Dow Corning and Buyer may be individually referred to as a “Party” and
collectively as the “Parties.”


1.
TERM

1.1
This Agreement will be in effect from April 22, 2014 (the “Effective Date”)
until December 31, 2015 (the “Initial Term”), and may be extended upon the
mutual written agreement of the Parties for additional calendar year periods
(each such calendar year, a “Renewal Term” and collectively the Initial Term and
each Renewal Term will be defined as the “Term”).

2.
PRODUCT(S)



2.1
The Product(s) subject to this Agreement are listed in Exhibit A (the
“Product(s)”) and will be sold in the packages and at the prices set forth in
Exhibit A. During the Term, Dow Corning may offer and make available to Buyer
any alternative, new or subsequent generation of Product(s) sold or supplied by
Dow Corning (“New Product(s)”) and such New Product(s) may be purchased by Buyer
under the terms of this Agreement. The Product Specifications (as defined below)
of any New Product(s) will be as mutually agreed to by the Parties and will be
subject to the quality requirements set forth in Section 3 herein.



2.2
Each of Dow Corning and Buyer desire to collaborate in evaluating future
application and development opportunities to continue to meet evolving
performance and cost standards during the Term, and may either amend this
Agreement to include such opportunities, or enter into other agreements for such
Product(s). The preceding sentence notwithstanding, each of Dow Corning and
Buyer reserve the right to accept or reject any future opportunities to
collaborate, and will make independent business judgments regarding each such
opportunity.



3.
QUALITY AND PRODUCT SPECIFICATIONS

3.1
The Product(s) will meet the Dow Corning Product Specifications (the “Product
Specifications”) set forth in Exhibit B. No changes to the Product
Specifications will be implemented without agreement by both Parties. The
“Minimum Shelf-Life” for the Product(s) will be (a) from the Effective Date
through [***], at least nine (9) months from the date of shipment of the
Product(s) to Buyer, and (b) from [***] through the remainder of this Agreement,
at least twelve (12) months from the date of shipment of the Product(s) to
Buyer.



3.2
Dow Corning’s production facility has ISO9001 registration and has implemented
change management procedures in compliance with ISO9001 requirements.



3.3
During Dow Corning’s internal quality control and testing, Dow Corning will
ensure compliance with: (i) the Product Specifications; (ii) only to the extent
applicable, relevant and reasonable to Supplier’s status as a liquid materials
supplier and not a parts supplier, the Buyer’s Advanced


1



--------------------------------------------------------------------------------



Product Quality Planning process (the “APQP Process”), previously provided by
Buyer to Dow Corning, and (iii) any future product specifications mutually
agreed to by the Parties. Dow Corning will provide Buyer with written
certification of compliance with the foregoing in a form that is mutually
acceptable to the Parties.


4.
PRODUCT TESTING AND QUALIFICATION

4.1
The Product(s) will be deemed as “Qualified” once: (i) Buyer’s Product
Validation group successfully completes its internal testing results of the
Product(s) and signs-off on its results in Buyer’s Arena system; (ii) the
Product(s) comply with the Product Specifications; (iii) the APQP Process is
successfully completed; and (iv) Parts Submission Warrant is formally signed-off
by Buyer’s Supplier Quality Engineer and is formally released in Buyer’s Arena
System.



4.2
In the event that the Product(s) cannot be Qualified, the Parties agree to work
together to resolve any issues related to the Qualification of the Product(s);
provided however, that Buyer may, if Buyer and Dow Corning mutually agree that
use of the Product(s) is commercially unreasonable due to delay, cost,
performance or any other reason, and Dow Corning is unable to remedy such
determination within thirty (30) days, terminate this Agreement upon ten (10)
days’ notice.



5.
PRICE AND QUANTITY

5.1
The “Purchase Price” for the Product(s) or New Product(s) will be as specified
in Exhibit A.



5.2
Buyer’s minimum purchase obligation in calendar year 2014 is [***]kg of Products
between July 1, 2014 and December 31, 2014, and in calendar year 2015 is [***]kg
of Products (the “Minimum Volume Commitment”). Dow Corning’s maximum supply
obligation is [***]kg of Products in calendar year 2014 and [***]kg of Products
in calendar year 2015. Unless otherwise agreed, Dow Corning’s monthly supply
obligation will not exceed 200% of Buyer’s average monthly purchase obligation
(calculated as the Minimum Volume Commitment divided by the number of months in
the relevant calendar year). In the event that Buyer purchases at least the
Minimum Volume Commitment in [***], then Dow Corning agrees that for calendar
year [***], the Purchase Price for the Product(s) will be [***] percent less
than the amount set forth on Exhibit A.



5.3
If, during the period of time between the Effective Date and June 30, 2015 (the
“Price Protection Period”), Dow Corning sells to any other party any quantity of
the same grade and quality of the Product(s) or New Product(s) for like use, and
at a price lower than the Purchase Price or Purchase Price less the discounts
provided for in Section 5.2, then Dow Corning will apply such lower price to all
Product(s) purchased by Buyer during the Price Protection Period. In the event
the application of this Section creates a rebate for the benefit of Buyer, Dow
Corning will issue a credit to Buyer’s account for such amount within thirty
(30) days of the determination thereof.




2


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



5.4
In the event that Buyer desires, at a later date, to have a designated agent
that is approved in writing by Dow Corning purchase the Products directly from
Dow Corning, Dow Corning will count such purchases towards Buyer’s Minimum
Volume Commitment.



6.
FREIGHT AND SHIPPING DESTINATION(S); TITLE AND RISK OF LOSS

6.1
Freight terms are INCOTERMS 2010 [***] to Flextronics Electronics
Technology(Shenzhen) Co., LTD # 89 Yong Fu Road, Tong Fu Yu Industrial Park, Fu
Yong Town, Bao An District, Shenzhen, 518103 P.R. China or any other location
agreed to by Buyer and Dow Corning. Title and risk of loss with respect to all
Products shall pass to Buyer upon delivery pursuant to [***] terms. Except as
set forth in Section 6.4, Dow Corning will deliver the Product(s) in full
container loads (84 drums/42 kits, double stacked) from Dow Corning’s bonded
warehouse in Hong Kong. Upon notification from Dow Corning for shipment release
against a purchase order placed by Buyer to Dow Corning, Buyer or its designated
agent must complete Import Customs Clearance and provide confirmation thereof to
Dow Corning prior to completion of the shipment.to Flextronics warehouse in
Shenzhen, China.



6.2
For rush orders (with requested shipping date less than fifteen (15) business
days prior to order, per Section 7 below), freight terms are INCOTERMS 2010 FCA
Dow Corning’s bonded warehouse in Hong Kong.



6.3
Dow Corning will select the carrier and the routing.



6.4
In the event Buyer requests shipments in increments smaller than full container
loads, freight terms will be INCOTERMS 2010 FCA Dow Corning’s bonded warehouse
in Hong Kong.



7.
ORDERS

Buyer’s order must be received at least fifteen (15) business days prior to
requested shipping date. Dow Corning will use reasonable commercial efforts to
meet requested shipping dates that specify timelines shorter than fifteen (15)
business days.
8.
FORECAST

On the first (1st) business day of each month, Buyer will provide Dow Corning a
three-month rolling forecast of purchases for each Product. Only the first month
of each three-month forecast will be considered a binding commitment on the part
of Buyer to purchase and of Dow Corning to supply the corresponding volume of
Product(s) subject to the Quantity provisions set forth in this Agreement; the
balance of such three-month forecast is for planning purposes only.
9.
PAYMENT

9.1
Provided that Product(s) has been delivered and Accepted, payment for such
Product(s) must be delivered to Dow Corning within [***] calendar days from the
date that an undisputed invoice (“Undisputed Invoice”) has been received by
Buyer’s accounts payable group (“AP”). Buyer will be entitled to a [***] percent
discount off of the amounts in an Undisputed


3


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



Invoice if Buyer pays the full amount of the Undisputed Invoice within [***]
business days from the date of receipt of invoice. Dow Corning agrees that it
will invoice AP via email at the following address and that the date of the
email transmission will serve as the invoice receipt date.


Email Address for AP: AP@enphaseenergy.com


9.2
In the event that Buyer, in good faith, is not in material agreement with the
amount owed in a particular invoice (a “Disputed Invoice”), then Buyer will
notify Dow Corning in writing (email communication will be considered sufficient
written notice for this Section 9.2) within five (5) business days of receipt of
the Disputed Invoice (“Notice Date”). The parties agree to attempt to resolve
the Disputed Invoice within thirty (30) calendar days from the Notice Date (the
“Negotiation Period”). Upon resolution of a Disputed Invoice (agreement as to
appropriate amount), Buyer shall pay such Invoice within ten (10) calendar days
of such resolution (or the original due date of such Invoice, whichever is
later). Early payment discounts will not be available or applied for invoices
paid after they have been Disputed Invoices. In the event that the parties are
unable to resolve the Disputed Invoice within the Negotiation Period, then the
parties agree to resolve such Disputed Invoice pursuant to the terms of Section
20.

 
9.3
Other than as required by law, Buyer will not make deductions, counterclaims or
set-offs to justify withholding payment of any invoice amount in whole or in
part. Failure to pay Undisputed Invoices when due, failure to pay finance
charges when assessed or making deductions, counterclaims or set-offs from
invoices will result in delayed or cancelled shipments until such Undisputed
Invoices have been paid, or termination of this Agreement by Dow Corning. Buyer
agrees to pay Dow Corning’s collection costs, including reasonable attorney
fees.



10.
BUYER’S KNOWLEDGE AND EXPERIENCE WITH THE PRODUCT



10.1
Buyer acknowledges and understands that it is familiar with and understands the
nature of the Product(s) and that it may be dangerous when handled, used, sold,
stored, transported or disposed. Buyer will follow safe handling, use, selling,
storage, transportation, and disposal practices for the Product(s), will
instruct its employees, contractors, agents, and customers in these practices,
and take appropriate action with respect to the Product(s) to avoid releases or
other dangers to persons, property, or the environment. Buyer acknowledges and
agrees that it has the requisite expertise, experience and equipment for the
conduct of all the aforementioned activities with the Product(s), and Buyer
assumes all risks of doing so.



10.2
Buyer shall indemnify, defend and hold harmless Dow Corning, its affiliates and
the employees, agents, officers, directors and shareholders of Dow Corning
and/or its affiliates for all claims, damages, and related costs, including
reasonable attorney fees, arising out of Buyer’s noncompliance with any of its
commitments under this Section.




4


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



10.3
Dow Corning will make available to Buyer all relevant Material Safety Data
Sheets and Product Data Sheets relating to the Product(s). Buyer will only use
the Product(s) in accordance with such Material Safety Data Sheets and Product
Data Sheets.



10.4
In the event that Dow Corning discovers that Buyer has failed to comply with the
terms of this Section 10, then Dow Corning agrees to give Buyer written notice
of such non-compliance. Buyer will then have fifteen (15) business days to cure
such non-compliance and to notify Dow Corning of the steps taken to remedy the
non-compliance. If Buyer fails to remedy the non-compliance and notify Dow
Corning, then Dow Corning may terminate this Agreement immediately upon written
notice.



11.
END USE

Buyer is responsible to determine the suitability of the Product(s) purchased
for the use contemplated by Buyer. Additionally, Buyer agrees not to knowingly
sell or use the Product(s) in a finished medical device or pharmaceutical
end-use applications. Dow Corning may terminate this Agreement immediately upon
notice to Buyer in the event of breach of this obligation.


12.
LIMITED WARRANTY



Dow Corning warrants that the Product(s) supplied under this Agreement meet the
Product Specifications, will convey good title to the Product(s), and that the
Product(s) will be delivered free from any lawful security interest, lien or
encumbrance unknown to Buyer. TO THE FULLEST EXTENT PERMITTED BY THE APPLICABLE
LAW, THE ABOVE WARRANTY IS IN LIEU OF ALL OTHER WRITTEN OR UNWRITTEN, EXPRESS OR
IMPLIED WARRANTIES. DOW CORNING EXPRESSLY DISCLAIMS ANY EXPRESS OR IMPLIED
WARRANTIES INCLUDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND ANY
OTHER WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE OR USAGE
OF TRADE.


13.
BUYER’S REMEDIES



13.1
If the Product(s) provided by Dow Corning are deemed, by both Dow Corning and
Buyer, to be nonconforming upon Buyer’s receipt, Dow Corning will either (a)
replace the Product(s) in question with Product(s) that meet the quality
requirements of this Agreement, or (b) credit Buyer the Purchase Price of the
Product(s) shown to be other than as warranted (if Buyer agrees to such credit
in lieu of replacement Product(s)). For Product(s) that are deemed defective
pursuant to this Section:



13.1.1
A Return Authorization Number (RMA) will be assigned by Dow Corning;

13.1.2
Dow Corning will be responsible for selecting the carrier and routing all
returns and replacement Product shipments;

13.1.3
Dow Corning will be responsible for all reasonable costs associated with the
return and replacement of such Product(s);


5


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



13.1.4
If replacement Product(s) are deemed necessary, Dow Corning will use its best
commercial efforts to ensure that such replacement Product(s) are delivered to
the location specified in this Agreement within Buyer’s requested timeline; and

13.1.5
Dow Corning will provide Buyer with a failure analysis report (8D report) within
forty-five (45) days following receipt of returned Product(s), subject to the
complexity of the failure.

13.2
Any remedy to be received by Buyer pursuant to Section 13.1 is conditional upon
Buyer giving Dow Corning notice of any claim within thirty (30) calendar days
from the expiration of Minimum Shelf Life of the Product(s) or two (2) years
from the date the claim arose, whichever occurs later. Failure by Buyer to give
notice of a claim within this period will constitute a waiver by Buyer of any
such claim. If requested by Dow Corning, all unconsumed Product(s) alleged by
Buyer to be other than as warranted will be returned to Dow Corning freight
collect.



14.
LIMITATION OF LIABILITY



EXCEPT AS PROVIDED IN THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE TO
THE OTHER PARTY WHETHER IN CONTRACT OR TORT OR FOR BREACH OF STATUTORY DUTY, FOR
ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING WITHOUT
LIMITATION, LOST REVENUES AND PROFITS EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS WILL APPLY NOTWITHSTANDING ANY
FAILURE OF ESSENTIAL PURPOSE OF THE LIMITED REMEDY OR ANY OTHER REMEDY SET FORTH
IN THIS AGREEMENT.


15.
TAXES



15.1
Any tax, duty or other governmental charge now or in the future levied upon the
production, sale, use or shipment of the Product(s) may, at Dow Corning’s
option, be added to the purchase price.



15.2
Income taxes imposed upon Dow Corning are excluded from this definition of
taxes.



16.
FORCE MAJEURE

16.1
Dow Corning will incur no liability due to delay in performance, non-performance
or other failure to meet any obligation to the Buyer caused by circumstances
beyond its control (a “Force Majeure Event”) including but not limited to war,
fire, flood, strike, labor troubles, breakage of equipment, accident, riot, act
of governmental authority, Acts of nature or the inability to obtain, on terms
judged reasonable by Dow Corning, raw materials (including energy source) used
in connection with the Product(s). Dow Corning may, during any shortage due to a
Force Majeure Event, allocate its raw materials and finished Product(s) in any
manner that, in the opinion of Dow Corning, is fair and reasonable. Buyer will
incur no liability due to inability of Buyer to have Product delivered due to a
Force Majeure Event.


6


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



17.
TERMINATION

17.1
A party may terminate this Agreement for cause if the other party fails to
remedy any default in its compliance with any representation or warranty or in
its performance of any covenant or obligation under this Agreement within thirty
(30) calendar days after written notice thereof. Where the default is incapable
of remedy the party suffering the default may terminate this Agreement
immediately upon notice to the other party.



17.2
Either party may unilaterally terminate this Agreement at any time upon five (5)
business days written notice in the event of the institution by or against
either party of insolvency, receivership or bankruptcy proceedings or any other
proceedings for the settlement of that party’s debts, upon either party making
an assignment for the benefit of creditors, or upon either party’s dissolution
or ceasing to do business.



17.3
If Dow Corning discontinues the sale of any Product(s) for the application(s),
market(s) or industries served by Buyer, then Dow Corning may, upon at least 270
days prior written notice, remove the discontinued Product(s) from this
Agreement without any further obligation to Buyer (such date after 270 days, the
“EOL Date”). Buyer reserves the right to order the Product(s) until the EOL
Date, and Dow Corning will be obligated to accept commercially reasonable orders
that it is capable of meeting until the EOL Date. For purchases during such 270
day period, Buyer must accept delivery of all Product(s) ordered during such 270
day period within ninety (90) days of such order.



17.4
Termination of this Agreement due to default by Dow Corning will not relieve Dow
Corning of any obligation or liability arising prior to such termination
(including the notice period in Section 17.3).



17.5
Survival. Sections titled “Buyer’s Knowledge and Experience with the Product,”
“End Use,” “Limited Warranty,” “Buyer’s Remedy,” “Limitation of Liability,” and
“Audit Rights” will survive termination of this Agreement.



18.
    AUDIT RIGHTS



Buyer may request (at Buyer’s expense) that a third party conduct an audit of
Dow Corning’s relevant books and records at any commercially reasonable time to
confirm compliance with the terms of Section 5.3, provided that Buyer will not
be permitted to conduct such an audit more than one time in any 365 day period.
Such auditor will be required to sign a non-disclosure agreement prohibiting the
auditor from disclosing to any party, including Buyer, any information provided
to the auditor by Dow Corning, except that the auditor will provide a
confidential report to Buyer and Dow Corning limited to the auditor’s
determination as to whether Dow Corning complied with Section 5.3 hereof during
the period of time at issue.  The determination of such auditor will be final
and binding on the parties (absent bad faith or manifest error by such auditor).
Upon termination of this Agreement for any reason, Buyer will have the right to
request that a final audit be conducted.



7


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



19.
    NON-ASSIGNMENT



Buyer will not assign or transfer its rights and duties under this Agreement
without Dow Corning’s prior written consent; provided however, that a change in
control of Buyer will not be deemed an assignment. In the event Dow Corning
agrees in writing to a proper assignment, this Agreement will be binding upon
and inure to the benefit of Buyer’s assignees; and, in the event of a default by
the assignee, Buyer will remain liable for full performance of all obligations
under this Agreement.


20.
DISPUTES



This Agreement will be governed by and interpreted under of the laws of the
State of Michigan (specifically disclaiming the U.N. Convention on Contracts for
the International Sale of Goods) and without giving effect to any choice or
conflict of law rule that would cause application of the laws of any
jurisdiction other than that set forth in this Section. Any controversy, claim
or disputes (“Disputes”), including those related to interpretation,
enforceability, validity, and construction, will be determined under the laws of
the State of Michigan without regard to any conflict of law provisions. In the
event of a Dispute, a Party will provide written notice to the other Party and,
for the 30-day period following delivery of such notice, representatives of the
Parties with decision-making authority will negotiate in good faith to resolve
such Dispute. If such representatives fail to resolve the Dispute within such
30-day period, then the Dispute will be submitted to the exclusive jurisdiction
of the courts of Michigan in the judicial district (state or federal) nearest to
Dow Corning’s headquarters. To the extent permitted by the applicable law, any
action arising, directly or indirectly, out of this Agreement must be commenced
within two (2) years after the cause of action has accrued or is discovered.


21.
COMPLIANCE WITH APPLICABLE LAW AND FCPA

21.1
With respect to the matters covered by this Agreement, Dow Corning represents,
warrants, and covenants to Buyer, that neither Dow Corning nor any owners,
directors, officers, employees, agents, affiliates or other contractors and
subcontractors (collectively, “Relevant Persons”) of Dow Corning has or will,
with respect to the Products being sold hereunder, (i) violate or cause Buyer or
its Relevant Persons to be in violation of the U.S. Foreign Corrupt Practices
Act of 1977 as amended (15 U.S.C. §§78dd-1, et seq.) (the “FCPA”), the U.S.
Travel Act, or any other applicable anti-corruption law or regulation
(collectively “Anti-Corruption Laws”); (ii) with a corrupt, improper, or illegal
intent directly or indirectly (through third parties) pay, provide, promise,
offer, or authorize the payment or provision of any money or thing of value to
(a) an official, employee, or agent of any government, military, political
party, public international organization, state-owned or affiliated entity, or
instrumentality thereof (collectively “Government Officials”), (b) a political
party or candidate for public office, (c) any person while “knowing” (as that
term is interpreted by the U.S. government in relation to the FCPA) that all or
a portion of that money or thing of value will be offered, promised, paid, or
provided to the foregoing persons, or (d) any other individual, entity, or
organization, in order to obtain, retain, or direct approvals, licenses,
permits, business, sales, tax or duty assessments, import or export clearances,
or other advantages; (iii) offer, promise, authorize, provide, or incur any
bribe, kickback, or other corrupt or unlawful payment, expense, contribution,
gift, entertainment, travel or other


8


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



benefit, or advantage (collectively, “Restricted Benefits”) to or for the
benefit of any Government Official, political party or candidate, or any other
individual, entity, or organization; (iv) solicit, accept, or receive any
Restricted Benefits; or (v) establish or maintain any unlawful funds.


21.2
Dow Corning shall keep full, true, and accurate records and accounts, in
accordance with generally-accepted accounting principles, of Dow Corning’s
performance under this Agreement for a period of five (5) years from the
termination or expiration date of this Agreement.  The Company may upon
twenty-one (21) days prior written notice audit these records (solely for the
purpose of, and solely with access to the information completely necessary for
determining, compliance with this Section 21) at its discretion and suspend its
performance under this Agreement for the duration of such audit if Buyer
reasonably suspects that Dow Corning or its Relevant Persons have violated or
caused Buyer or its Relevant Persons to violate Anti-Corruption Laws.  Dow
Corning shall reasonably cooperate with Buyer with such audit.  These audit
rights shall last for up to five (5) years from the date of the expiration or
termination of this Agreement.

 
21.3
Dow Corning understands and acknowledges that its material violation of the
foregoing representations, warranties, covenants, terms, or conditions contained
in this Section 21 shall constitute a material breach of this Agreement, and
Buyer may, at its sole option, terminate this Agreement for cause and without
further liability or obligation on the part of Buyer.  Any such material breach
shall entitle Buyer to injunctive and other equitable relief, in addition to any
other remedies which may be available, including indemnification rights under
this Agreement.



22.
FEDERAL ACQUISITION REGULATIONS

Pursuant to the Federal Acquisition Regulation (FAR) 52.212-5(e)(l) and FAR
52.244-6 concerning the acquisition of commercial items, Dow Corning accepts
only the following flow down contract clauses: FAR 52.219-8 (Orders of $550,000
and Greater), FAR 52.222-26, FAR 52.222-35 (Orders of $100,00 and Greater), FAR
52.222-36 (Orders of $10,000 and Greater), FAR 52.222-39 (Orders of $100,00 and
Greater), FAR 52.222-41, FAR 52.247-64, FAR 52.203-13 (Orders of $5 Million and
Greater), and FAR 52.222-50. Unless otherwise agreed to in writing by Dow
Corning, Buyer agrees that no other clauses from the FAR or any other agency are
applicable or flowed down to Dow Corning. This Agreement supersedes any other
provision relating to the applicability of FAR flow down clauses to the
transactions between Dow Corning and Buyer.


23.
EXPORT LAWS AND REGULATIONS



23.1
Buyer agrees to be responsible for being knowledgeable as to all laws,
regulations, and requirements regarding the export, re-export, resale, shipment,
or diversion of Dow Corning Product(s) or any other Dow Corning items (whether
tangible or intangible, including without limitation commodities, software,
technology, and technical data). Buyer acknowledges that the Product(s)
referenced in Exhibit A may be subject to export control laws and regulations
and may require an export license or permit prior to resale, transfer, export or
re-export,


9


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



including the U.S. Export Administration Regulations and U.S. Department of
Treasury Office of Foreign Assets Control sanction regulations.


23.2
Buyer agrees it will not in any form export, re-export, resell, ship or divert
or cause to be exported, re-exported, resold, shipped or diverted, directly or
indirectly, any Product or technical data furnished hereunder to any country,
end-use, or end-user that requires an export license or other approval without
first obtaining such license or approval. The end-users and end-uses that may
require an export license or other approval include, without limitation, (i) any
person, entity, organization or other party identified on an applicable
government restricted party list, including for example the U.S. Department of
Commerce’s Denied Persons or Entity List, the U.S. Department of Treasury’s
Specially Designated Nationals or Blocked Persons List or the Department of
State’s Debarred Parties List, and (ii) any end-use involving nuclear
applications, chemical/biological weapons or missile, rocket systems or unmanned
air vehicle applications.



23.3
Additionally, Buyer agrees to abide by the regulations of U.S. Department of
Treasury, Office of Foreign Assets Control, which administers U.S. trade
sanctions and embargoes. As of the date of this Agreement, OFAC regulations
currently include, without limitation, Iran, Cuba, Syria and Sudan. As of the
date of this Agreement, similar restrictions apply to North Korea under the U.S.
Export Administration Regulations. OFAC sanctioned and embargoed countries and
related regulations are currently listed at
http://www.treas.gov/offices/enforcement/ofac/programs/index.shtml.



23.4
Buyer agrees to indemnify, defend and hold Dow Corning harmless from any and all
costs (including attorneys’ fees) expenses, judgments, penalties, or other
liabilities due to Buyer’s failure to comply with this section.



24.
WAIVER

Dow Corning’s failure to exercise a right or remedy or Dow Corning’s acceptance
of a partial or delinquent payment will not operate as a waiver of any of Dow
Corning’s original rights or Buyer’s obligations under this Agreement and will
not constitute a waiver of Dow Corning’s right to declare an immediate or
subsequent default. A waiver or failure of Buyer to enforce any provision of
this Agreement will not act as a waiver of that provision or the ability to
later assert that provision relative to the particular situation involved.


25.
SEVERABILITY



If one or more of the provisions of this Agreement or part(s) thereof will be
found, by a court with jurisdiction, to be illegal, invalid or unenforceable, it
will not affect the legality, validity, enforceability of any of the remaining
provisions of this Agreement. The parties agree to attempt to substitute for any
illegal, invalid or unenforceable provision or part(s) thereof, a legal, valid
or enforceable provision or part(s) thereof which achieves to the greatest
extent possible the objectives of the illegal, invalid or unenforceable
provision.


26.
NOTICE


10


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





All required notices will be deemed effective upon receipt and will be in
writing and mailed, postage prepaid, to the following addresses:


To Dow Corning:
To Buyer
Dow Corning Corporation
Enphase Energy, Inc.
Attn: Shane Ladwein, Director, Engineered Materials Product Line
cc: General Counsel
Attn: Cristina Nguyen, Strategic Sourcing Manager
cc: Legal Counsel
2200 W. Salzburg Rd
1420 N. McDowell Blvd.
Auburn, MI 48611
Petaluma, CA 94954



27.
HEADINGS

Titles and headings to articles, sections or paragraphs in this Agreement are
inserted for reference only and are not intended to affect the interpretation or
construction of this Agreement.


28.
ENTIRE AGREEMENT



This Agreement and the Exhibits attached hereto constitute the entire
understanding between the parties with respect to the subject matter of this
Agreement and supersede any prior discussions, representations, negotiations,
agreements, memoranda of understanding, term sheets and the like. Additional or
different terms contained in any Buyer or Dow Corning document (including,
without limitation, any purchase order, estimate, order acknowledgment, or
payment remittance) will not be binding, and will not create, nor be construed
to create any modification of Buyer’s or Dow Corning’s rights or obligations
under this Agreement. Modifications to this Agreement must be made in a writing
with specific reference to this Agreement and signed by each party. This
Agreement will be considered for all purposes as prepared through the joint
efforts of the Parties and will not be construed against one Party or the other
as a result of the manner in which this Agreement was negotiated, prepared,
drafted or executed.




29.
RIGHTS OF THIRD PARTIES



Except as expressly provided in this Agreement, no term of this Agreement will
be enforceable by a person other than the Parties or the permitted successors
and assignees of the Parties.







11


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







DOW CORNING CORPORATION
 
ENPHASE ENERGY, INC.
 
 
 
 
By:
/s/ Thomas H. Cook
By:
/s/ Paul Nahi
Name:
Thomas H. Cook
Name:
Paul Nahi
Title:
Senior VP, Sales &
Title:
President and CEO
 
Customer Experience
 
 
Date:
April 22, 2014
Date:
April 22, 2014








12


[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



EXHIBIT A

PRODUCT(S), CONTAINERS AND PRICES


Product
Container
Price/ LB or KG
Dow Corning© EE-[***] Encapsulant
Enphase Item Numbers:
751-00127-01
751-00128-01
Product is sold in two parts (Part A and Part B), each of which will be packed
in 225kg drums.
US$[***]/ KG



If the Minimum Volume Commitment is met for calendar year [***], then the
PRODUCT(S), CONTAINERS AND PRICES for calendar year [***] will be as follows:


Product
Container
Price/ LB or KG
Dow Corning© EE-[***] Encapsulant
Enphase Item Numbers:
751-00127-01
751-00128-01
Product is sold in two parts (Part A and Part B), each of which will be packed
in 225kg drums.
US$[***]/ KG




[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------



EXHIBIT B


PRODUCT SPECIFICATIONS


(See attached)

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------



Dow Corning® [***]


Low Stress    Encapsulant
Product Specifications








Doc. No.    360-00102
Revision    1.0






Modification History




Revision
Date
Author
Description of Change
1.0


02-28-14
Tom Krizner, Sr. Staff
Engineer, Mechanical
Initial release in Arena
 
 
 
 







Approvals (see Arena)





[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------



NameTitleDepartment
Arvind Krishna
Director, Mechanical Engineering
Engineering
Peter Tarver
Compliance and Homologation Technical Lead
Quality and Reliability
Thad Pearson
Director, Manufacturing Engineering
Manufacturing
Rob Howard
Director, Global Manufacturing and Supplier Quality
Manufacturing
Jeff Rosen
Director, Supply Chain
Manufacturing















1420 N. McDowell Blvd., Petaluma, CA 94954    [t] 707-763-4784 [f]
707-763-0784    enphase.com














Material Specifications of Encapsulant:




The Dow Corning® [***] low stress encapsulant shall be a two-part addition-cure
silicone system. The mix ratio of the component parts shall be 1:1 by volume or
weight percent. The un-cured silicone encapsulant component material parts A and
B shall have a minimum 12 months remaining shelf life from date of receipt.(1)
The material properties of silicone encapsulant shall meet the specifications
listed in
Table 1 below.(2)



[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------



Material property(3)
Unit
Test Standard
Critical-to-Quality
Specification(4)
LCL
Target or Nominal
UCL
Specific gravity, parts A
and B
 
ASTM D792/ Dow
Corning CTM 0022
YES
[***]
[***]
[***]
Filler particle size
µm
By Dow Corning’s Filler
Supplier (3rd Party)(5)
YES
[***]
[***]
[***]
Viscosity at 25 ºC, parts A
and B
cps
ASTM D4282(6)
YES
[***]
[***]
[***]
Viscosity at 25 ºC, mixed
cps
ASTM D4282(6)
 
[***]
[***]
[***]
Gel time at 25 ºC
minutes
Dow Corning CTM
0674A(7)
 
[***]
[***]
[***]


Gel time at 50 ºC
minutes
Dow Corning CTM
0674A7
YES
[***]
[***]
[***]
Cure time at 25 ºC
hours
Rheometry(8)
 
[***](12)
[***]
[***](12)
Cure time at 50 ºC
minutes
Rheometry(8)
 
[***](12)
[***]
[***](12)
Durometer(9)
Type 00
ASTM D2240/ Dow
Corning CTM 0099(10)
YES
[***]
[***]
[***]
Durometer
Type 000
ASTM D2240/ Dow
Corning CTM 0099(10)
YES
[***]
[***]
[***]
Young’s Modulus (tensile,
0 to 10% elongation)
MPa
ASTM D412/ ASTM E111(11)
 
[***]
[***]
[***]
Chord modulus (tensile,
100% elongation)
MPa
ASTM D412/ ASTM E111(11)
 
[***]
[***]
[***]
Tensile strength
MPa
ASTM D412
 
[***]
[***]
[***]
Tensile elongation at break
%
ASTM D412
 
[***]
[***]
[***]


CTE (-40 ºC to 105 ºC)


µm/m-ºK
Dow Corning CTM
0562
 
[***]
[***]
[***]
Glass Transition
Temperature
ºC
ASTM E381
 
[***]
[***]
[***]
Thermal conductivity
W/m- ºK
ASTM E1530
 
[***]
[***]
[***]
Water absorption (24 hours)
%


ASTM D570
 
[***]
[***]
[***]
Water absorption (21 days)
%


ASTM D570
 
[***]
[***]
[***]
Adhesion strength, Al substrate,180 deg peel
N/m
ASTM D903
 
[***](12)
[***]
[***]
Adhesion strength, FR-4 substrate,180 deg peel
N/m
ASTM D903/Dow
Corning CTM 0293
 
[***](12)
[***]
[***]



Table 1 - Material Specifications of Encapsulant

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------









UL Certification Requirements


The Dow Corning® [***] low stress encapsulant will require UL certification. The
UL rating requirements are listed in Table 2 below.




Property
Test standard
Acceptance
Vertical burn
UL 94
[***] (at [***] to [***])
Hot wire ignition (HWI)
UL 746/ ASTM D3874
PLC ≤ [***]
High current arc ignition (HAI)
UL 746/ ASTM D3874
PLC ≤ [***]
Relative temperature index (electrical)
UL 746
≥ [***] deg C
Relative temperature index (impact)
UL 746
≥ [***] deg C
Relative temperature index (strength)
UL 746
≥ [***] deg C
Comparative tracking index (CTI)
UL 746
PLC ≤ [***]
Dielectric strength (kV/mm)
UL 746
≥ [***]
Volumetric resistivity, dry (ohm-cm)
UL 746
≥ [***] x [***]
Volumetric resistivity, wet (ohm-cm)
UL 746
≥ [***]6

Table 2- UL Certification Requirements of Encapsulant






Notes:


(1) A minimum 12 month remaining shelf life is required by Enphase Energy from
the date of receipt at our designated warehouse location. A deviation request
and approval is required to ship any material which does not meet the minimum
remaining shelf life of 12 months from date of receipt. All shipments starting
in August, 2014 must have a minimum 12 months remaining shelf life from date of
receipt. Testing shall be performed by Dow Corning to verify a 12 month shelf
life by June 30, 2014.


(2) Each manufactured lot of Dow Corning® [***] encapsulant materials shall be
tested and verified by Dow Corning to meet the specification of
Critical-to-Quality (CTQ) material properties as listed in Table 1. Test results
shall be recorded on the Dow Corning Certificate of Analysis (CoA). CoAs shall
be provided with each shipment of material and indicate the specification value
and the as-measured value.
Properties listed in Table 1 that are not listed as Critical-to-Quality are
typical properties and do not require testing for each batch. Testing of these
properties

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------



shall be performed by Dow Corning and test data shall be furnished to Enphase
Energy for design verification purposes. After Enphase Energy releases the
material for production for manufacturing of Enphase Energy products (i.e.,
completion of PPAP), only the Critical-to-Quality properties are tested on a
lot-to-lot basis.


(3)Material properties of cured material shall be tested using material
specimens cured at 50 ºC. Full cure shall be defined as the point when the
material develops 90% of its shear modulus (G') and loss shear modulus (G'') as
measured using Dynamic Mechanical Analysis (DMA) methods (per ASTM D4065). In
lieu of DMA (i.e., rheometry), material may be deemed fully cured with a Type
000 durometer measurement of 37 (minimum) and verification of no wet or softer
surfaces on the material compared to the oven exposed surface of the material by
cross sectional cutting and visual examination.


(4)The specification of a Lower Control Limit (LCL), Target or Nominal, and
Upper Control Limit (UCL) has been established to accommodate production
variation between batches based on limited production runs of the material.
After Enphase Energy releases the material for production for manufacturing of
Enphase Energy products (i.e., completion of PPAP), Dow Corning shall test no
fewer than 10 unique production batches to establish the final LCL and UCL based
on a Statistical Process Control methodology. Dow Corning shall furnish this
data to Enphase Energy by June 30, 2014 or, within 6 weeks of the 10th unique
production batch, whichever occurs first.


(5) A Certificate of Analysis (CoA) from Dow Corning filler Supplier’s (3rd
party) indicating maximum filler particle size shall be furnished to Enphase
Energy by Dow Corning upon request if deemed necessary by Enphase Energy (e.g.,
Quality audit, troubleshooting for root cause failure analysis, etc.). Redacted
versions of the Certificate of Analysis (CoA) may be provided to Enphase Energy
by Dow Corning in
order to remove sensitive or proprietary information that is not directly
related to maximum filler particle size data or root cause failure analysis of
Enphase Energy products.


(6)Recommended instrument: HBDV-III ultra, Spindle No. 3, 100 rpm


(7)Recommended instrument: Techne FGT6 Gelation Timer, using F0985 22mm

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------



stainless steel plunger and F7846 sample cups


(8)Recommended instrument: Parallel Plate Rheometer, 10rad/sec, 1% strain


(9)Type 00 durometer is not intended as a long term specification for this
material. The specification of a Type 00 durometer shall be used as a benchmark
during the material development process and as a Critical-to-Quality property
for production batches until such time when the specification of Type 000
durometer LCL and UCL have been finalized. See note 4 above.


(10)Recommended instrument: PTC 412 Classic Style Durometer Type 000, 470
deadweight test stand, Fisher Scientific, Q8-732-104 aluminum dish, sample
thickness should be 10 +/- 1mm


(11)The determination of Young’s modulus and Chord modulus (per ASTM E111) using
tensile testing methods (per ASTM D412, standard dumbbell Type D412 C specimens,
0.5mm thick) shall be used as a benchmark during the material development
process. In addition, Dow Corning shall furnish test data to Enphase Energy
indicating elastic modulus (E'), loss modulus (E''), shear modulus (G'), and
loss shear modulus (G'') of the material over the temperature range of -40 deg C
to 115 deg C as measured using Dynamic Mechanical Analysis (DMA) methods (per
ASTM D4065).


(12)Material property values listed as TBD shall be tested by Dow Corning and
test data shall be furnished to Enphase Energy by June 30, 2014.



[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



